UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Balanced Fund® Investment portfolio September 30, 2010 unaudited Common stocks — 66.22% Shares Value FINANCIALS — 9.77% Wells Fargo & Co. $ Berkshire Hathaway Inc., Class A1 Goldman Sachs Group, Inc. U.S. Bancorp American Express Co. JPMorgan Chase & Co. ACE Ltd. Allstate Corp. Citigroup Inc.1 SunTrust Banks, Inc. BB&T Corp. Chubb Corp. Bank of America Corp. Lincoln National Corp. Aon Corp. INFORMATION TECHNOLOGY — 9.24% Microsoft Corp. Oracle Corp. International Business Machines Corp. Cisco Systems, Inc.1 Texas Instruments Inc. Google Inc., Class A1 Intel Corp. Corning Inc. Apple Inc.1 Maxim Integrated Products, Inc. EMC Corp.1 Automatic Data Processing, Inc. Tyco Electronics Ltd. Yahoo! Inc.1 Hewlett-Packard Co. Paychex, Inc. INDUSTRIALS — 8.20% Boeing Co. Lockheed Martin Corp. Deere & Co. General Electric Co. United Technologies Corp. Union Pacific Corp. Tyco International Ltd. Honeywell International Inc. Parker Hannifin Corp. Northrop Grumman Corp. Emerson Electric Co. United Parcel Service, Inc., Class B Illinois Tool Works Inc. European Aeronautic Defence and Space Co. EADS NV1,2 General Dynamics Corp. FedEx Corp. HEALTH CARE — 7.88% Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc Eli Lilly and Co. UnitedHealth Group Inc. Abbott Laboratories Medtronic, Inc. Johnson & Johnson Cardinal Health, Inc. Baxter International Inc. Aetna Inc. Stryker Corp. Roche Holding AG2 Gilead Sciences, Inc.1 Amgen Inc.1 ENERGY — 7.65% Chevron Corp. Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. ConocoPhillips Exxon Mobil Corp. Petróleo Brasileiro SA — Petrobras, ordinary nominative (ADR) Baker Hughes Inc. TOTAL SA (ADR) Occidental Petroleum Corp. CONSUMER STAPLES — 6.78% Philip Morris International Inc. Coca-Cola Co. Costco Wholesale Corp. Wal-Mart Stores, Inc. Procter & Gamble Co. Kraft Foods Inc., Class A Estée Lauder Companies Inc., Class A H.J. Heinz Co. Unilever NV (New York registered) Avon Products, Inc. PepsiCo, Inc. CONSUMER DISCRETIONARY — 6.28% Home Depot, Inc. Amazon.com, Inc.1 Time Warner Inc. Lowe’s Companies, Inc. Walt Disney Co. McGraw-Hill Companies, Inc. McDonald’s Corp. Comcast Corp., Class A Best Buy Co., Inc. Macy’s, Inc. MATERIALS — 5.46% Potash Corp. of Saskatchewan Inc. E.I. du Pont de Nemours and Co. Dow Chemical Co. Monsanto Co. Alcoa Inc. Weyerhaeuser Co. Air Products and Chemicals, Inc. Nucor Corp. Sigma-Aldrich Corp. Mosaic Co. Praxair, Inc. TELECOMMUNICATION SERVICES — 2.04% AT&T Inc. Verizon Communications Inc. UTILITIES — 1.57% Exelon Corp. PG&E Corp. GDF SUEZ2 Southern Co. FirstEnergy Corp. MISCELLANEOUS — 1.35% Other common stocks in initial period of acquisition Total common stocks (cost: $27,612,870,000) Preferred stocks — 0.16% FINANCIALS — 0.16% QBE Capital Funding II LP 6.797%3,4 AXA SA, Series B, 6.379%3,4 Catlin Insurance Ltd. 7.249%3,4 BNP Paribas 7.195%3,4 XL Capital Ltd., Series E, 6.50%4 Total preferred stocks (cost: $79,481,000) Principal amount Value Bonds & notes — 30.52% ) ) BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 14.14% U.S. Treasury 4.625% 2011 $ $ U.S. Treasury 4.25% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.875% 20135 U.S. Treasury 2.75% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 1.875% 20155 U.S. Treasury 4.125% 2015 U.S. Treasury 5.125% 2016 U.S. Treasury 8.875% 2017 U.S. Treasury 1.625% 20185 U.S. Treasury 3.50% 2018 U.S. Treasury 2.125% 20195 U.S. Treasury 3.625% 2019 U.S. Treasury 7.875% 2021 U.S. Treasury 6.25% 2023 U.S. Treasury 2.375% 20255 U.S. Treasury 6.875% 2025 U.S. Treasury 5.25% 2029 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2038 U.S. Treasury 3.50% 2039 U.S. Treasury 4.625% 2040 Federal Agricultural Mortgage Corp. 4.875% 20113 Federal Agricultural Mortgage Corp. 5.50% 20113 CoBank ACB 7.875% 20183 CoBank ACB 0.892% 20223,4 United States Government Agency-Guaranteed (FDIC insured), Regions Bank 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.875% 2011 Federal Home Loan Bank, Series 467, 5.25% 2014 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 Fannie Mae 6.25% 2029 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 MORTGAGE-BACKED OBLIGATIONS6 — 7.83% Fannie Mae, Series 2001-T11, Class B, 5.503% 2011 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae 4.89% 2012 Fannie Mae 4.00% 2015 Fannie Mae 5.00% 2018 Fannie Mae 5.00% 2018 Fannie Mae 11.00% 2018 Fannie Mae 5.50% 2019 Fannie Mae 5.50% 2020 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2001-4, Class NA, 11.757% 20254 Fannie Mae, Series 2001-20, Class D, 11.041% 20314 61 71 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2035 Fannie Mae 5.50% 2035 Fannie Mae 6.50% 2035 Fannie Mae, Series 2006-43, Class JO, principal only, 0% 2036 Fannie Mae 5.50% 2036 Fannie Mae 5.50% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 5.543% 20374 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae, Series 2002-W1, Class 2A, 7.50% 2042 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.50% 2023 Freddie Mac 5.00% 2024 Freddie Mac 5.50% 2024 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2028 Freddie Mac, Series T-041, Class 3-A, 7.39% 20324 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac 5.43% 20374 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Freddie Mac 6.00% 2038 Freddie Mac 6.00% 2038 Freddie Mac 6.50% 2038 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2003-29, Class V-A-1, 7.00% 2033 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CP4, Class A-4, 6.18% 2035 CS First Boston Mortgage Securities Corp., Series 2005-5, Class IV-A-1, 6.25% 2035 CS First Boston Mortgage Securities Corp., Series 2001-CK1, Class A-3, 6.38% 2035 CS First Boston Mortgage Securities Corp., Series 2003-CK2, Class A-4, 4.801% 2036 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20404 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-CIBC5, Class A-1, 4.372% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-2, 4.739% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C1, Class A-3, 5.376% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.495% 20374 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP4, Class A-SB, 4.824% 2042 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20373 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20373 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20373 GMAC Commercial Mortgage Securities, Inc., Series 2001-C1, Class A-2, 6.465% 2034 GMAC Commercial Mortgage Securities, Inc., Series 2002-C2, Class A-2, 5.389% 2038 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A-4, 5.396% 20444 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 Bank of America 5.50% 20123 Commercial Mortgage Trust, Series 2000-C1, Class E, 8.132% 2033 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 Salomon Brothers Commercial Mortgage Trust, Series 2001-C1, Class A-3, 6.428% 2035 Nationwide Building Society, Series 2007-2, 5.50% 20123 Banc of America Commercial Mortgage Inc., Series 2002-PB2, Class A-4, 6.186% 2035 Banc of America Commercial Mortgage Inc., Series 2001-1, Class A-2, 6.503% 2036 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class D, 6.878% 20183 GS Mortgage Securities Corp. II, Series 2006-GG8, Class A-4, 5.56% 2039 GE Commercial Mortgage Corp., Series 2004-C1, Class A-2, 3.915% 2038 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.515% 20454 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 Wells Fargo Mortgage-backed Securities Trust, Series 2005-AR10, Class II-A-6, 2.893% 20354 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2001-TOP2, Class A-2, 6.48% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PW10, Class AM, 5.449% 20404 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20262,3 Bank of Montreal 2.85% 20153 GE Capital Commercial Mortgage Corp., Series 2002-2, Class A-3, 5.349% 2036 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 Washington Mutual Mortgage, WMALT Series 2005-1, Class 5-A-1, 6.00% 2035 Countrywide Alternative Loan Trust, Series 2004-36CB, Class 1-A-1, 6.00% 2035 LB-UBS Commercial Mortgage Trust, Series 2002-C1, Class A-4, 6.462% 2031 Prudential Mortgage Capital Funding, LLC, Series ROCK 2001-C1, Class A-2, 6.605% 2034 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20583,4 First Union National Bank Commercial Mortgage Trust, Series 2002-C1, Class A-2, 6.141% 2034 GSR Mortgage Loan Trust, Series 2004-15F, Class 5A-1, 5.50% 2020 CHL Mortgage Pass-Through Trust, Series 2003-56, Class 6-A-1, 3.458% 20334 Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A-2, 5.202% 20444 Hilton Hotel Pool Trust, Series 2000-HLTA, Class A-1, 7.055% 20153 Morgan Stanley Dean Witter Capital I Trust, Series 2003-TOP9, Class A-1, 3.98% 2036 CORPORATE BONDS & NOTES — 7.68% FINANCIALS — 2.42% Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 5.75% 20153 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 ProLogis 5.50% 2012 ProLogis 5.625% 2015 ProLogis 6.625% 2018 ProLogis 7.375% 2019 Liberty Mutual Group Inc. 6.50% 20353 Liberty Mutual Group Inc. 7.50% 20363 Liberty Mutual Group Inc. 7.697% 20973 Kimco Realty Corp. 6.00% 2012 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland PLC 4.875% 2015 American Express Bank 5.50% 2013 American Express Co. 6.15% 2017 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 6.50% 2016 Bank of America Corp. 3.70% 2015 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.625% 2020 HBOS PLC 6.75% 20183 Monumental Global Funding 5.50% 20133 Monumental Global Funding III 0.726% 20143,4 ERP Operating LP 5.375% 2016 ERP Operating LP 4.75% 2020 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 UBS AG 5.875% 2017 JPMorgan Chase & Co. 1.546% 20154 JPMorgan Chase & Co. 3.40% 2015 Abbey National Treasury Services PLC 3.875% 20143 Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 6.50% 20193,4 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 6.70% 2018 Prudential Financial, Inc., Series D, 5.50% 2016 Prudential Holdings, LLC, Series C, 8.695% 20233,6 Metropolitan Life Global Funding I, 5.125% 20133 MetLife Global Funding I 2.50% 20153 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.125% 2020 Household Finance Corp. 6.375% 2012 HSBC Bank PLC 3.50% 20153 UniCredito Italiano SpA 5.584% 20173,4 UniCredito Italiano SpA 6.00% 20173 ACE INA Holdings Inc. 5.875% 2014 Morgan Stanley, Series F, 6.625% 2018 American Honda Finance Corp. 5.125% 20103 Boston Properties, Inc. 5.875% 2019 Citigroup Inc. 4.75% 2015 Principal Life Insurance Co. 5.30% 2013 ANZ National (International) Ltd. 3.125% 20153 Toyota Motor Credit Corp. 1.375% 2013 New York Life Global Funding 5.25% 20123 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20153 Société Générale 3.10% 20153 Nationwide Financial Services, Inc. 6.75% 20674 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 Goldman Sachs Group, Inc. 3.70% 2015 Standard Chartered PLC 3.85% 20153 Lincoln National Corp. 5.65% 2012 Wells Fargo & Co. 4.375% 2013 Nationwide Mutual Insurance Co. 5.81% 20243,4 UDR, Inc. 5.00% 2012 TELECOMMUNICATION SERVICES — 1.02% SBC Communications Inc. 6.25% 2011 AT&T Wireless Services, Inc. 7.875% 2011 AT&T Wireless Services, Inc. 8.125% 2012 AT&T Inc. 4.95% 2013 SBC Communications Inc. 5.10% 2014 SBC Communications Inc. 5.625% 2016 BellSouth Capital Funding Corp. 7.875% 2030 SBC Communications Inc. 6.45% 2034 AT&T Inc. 5.35% 20403 Verizon Communications Inc. 3.75% 2011 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 6.35% 2019 Verizon Communications Inc. 5.85% 2035 Verizon Communications Inc. 6.25% 2037 Telecom Italia Capital SA 5.25% 2015 Deutsche Telekom International Finance BV 5.875% 2013 Deutsche Telekom International Finance BV 4.875% 2014 Telefónica Emisiones, SAU 3.729% 2015 Telefónica Emisiones, SAU 5.134% 2020 France Télécom 4.375% 2014 American Tower Corp. 4.625% 2015 CONSUMER DISCRETIONARY — 0.73% Comcast Corp. 5.30% 2014 Comcast Corp. 6.30% 2017 Comcast Corp. 6.45% 2037 Comcast Corp. 6.95% 2037 Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 5.00% 2020 Thomson Reuters Corp. 5.95% 2013 Thomson Reuters Corp. 6.50% 2018 Time Warner Inc. 5.875% 2016 AOL Time Warner Inc. 7.625% 2031 Cox Communications, Inc. 7.75% 2010 Cox Communications, Inc. 5.45% 2014 Toll Brothers, Inc. 4.95% 2014 Volkswagen International Finance NV 1.625% 20133 NBC Universal, Inc. 2.875% 20163 News America Inc. 5.30% 2014 News America Inc. 6.90% 2019 News America Inc. 6.15% 2037 Nordstrom, Inc. 6.75% 2014 Seminole Tribe of Florida 5.798% 20133,6 HEALTH CARE — 0.67% Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 6.00% 2018 GlaxoSmithKline Capital Inc. 4.85% 2013 Novartis Capital Corp. 2.90% 2015 AstraZeneca PLC 5.90% 2017 Pfizer Inc 4.45% 2012 Abbott Laboratories 2.70% 2015 Abbott Laboratories 5.125% 2019 Biogen Idec Inc. 6.00% 2013 Medco Health Solutions, Inc. 2.75% 2015 Coventry Health Care, Inc. 6.30% 2014 INDUSTRIALS — 0.64% Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20166 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20196 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20196 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20206 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20226 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20226 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Burlington Northern Santa Fe Corp. 7.00% 2014 Koninklijke Philips Electronics NV 5.75% 2018 General Electric Co. 5.25% 2017 Volvo Treasury AB 5.95% 20153 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20113,6 BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20133,6 United Technologies Corp. 5.70% 2040 Atlas Copco AB 5.60% 20173 CSX Corp. 5.75% 2013 CSX Corp. 6.25% 2015 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20136 Norfolk Southern Corp. 5.75% 2016 Canadian National Railway Co. 4.95% 2014 UTILITIES — 0.62% National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 10.375% 2018 MidAmerican Energy Holdings Co., Series D, 5.00% 2014 PacifiCorp., First Mortgage Bonds, 5.65% 2018 MidAmerican Energy Holdings Co. 5.75% 2018 MidAmerican Energy Holdings Co. 5.95% 2037 E.ON International Finance BV 5.80% 20183 Alabama Power Co., Series FF, 5.20% 2016 Alabama Power Co. 6.00% 2039 San Diego Gas & Electric Co., Series CCC, 5.30% 2015 Electricité de France SA 6.95% 20393 Virginia Electric and Power Co., Series 2003-B, 4.50% 2010 Virginia Electric and Power Co., Series B, 5.95% 2017 Iberdrola Finance Ireland 3.80% 20143 Niagara Mohawk Power 3.553% 20143 Public Service Electric and Gas Co., Series E, 5.30% 2018 Appalachian Power Co., Series M, 5.55% 2011 Veolia Environnement 5.25% 2013 PG&E Corp. 5.75% 2014 Kern River Funding Corp. 4.893% 20183,6 Tri-State Generation and Transmission Assn. Inc., Pass Through Trust, Series 2003-A, 6.04% 20183,6 CONSUMER STAPLES — 0.59% Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 7.75% 20193 Kraft Foods Inc. 2.625% 2013 Kraft Foods Inc. 6.75% 2014 Kraft Foods Inc. 6.50% 2040 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 9.95% 2038 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 7.90% 2018 CVS Caremark Corp. 6.036% 20286 CVS Caremark Corp. 6.943% 20306 British American Tobacco International Finance PLC 9.50% 20183 Kroger Co. 3.90% 2015 Wal-Mart Stores, Inc. 2.875% 2015 ENERGY — 0.51% Kinder Morgan Energy Partners LP 6.00% 2017 Shell International Finance BV 1.30% 2011 Shell International Finance BV 1.875% 2013 StatoilHydro ASA 2.90% 2014 Statoil ASA 3.125% 2017 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP, Series B, 7.50% 2038 Total Capital SA 3.00% 2015 Cenovus Energy Inc. 4.50% 2014 Rockies Express Pipeline LLC 6.85% 20183 Sunoco, Inc. 4.875% 2014 Canadian Natural Resources Ltd. 5.70% 2017 Enbridge Inc. 5.60% 2017 Husky Energy Inc. 6.80% 2037 MATERIALS — 0.35% Rio Tinto Finance (USA) Ltd. 5.875% 2013 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Dow Chemical Co. 7.60% 2014 Rohm and Haas Co. 6.00% 2017 International Paper Co. 7.40% 2014 International Paper Co. 7.30% 2039 Anglo American Capital PLC 2.15% 20133 ArcelorMittal 3.75% 2015 INFORMATION TECHNOLOGY — 0.13% KLA-Tencor Corp. 6.90% 2018 Oracle Corp. 3.75% 2014 Cisco Systems, Inc. 2.90% 2014 Total corporate bonds & notes ASSET-BACKED OBLIGATIONS6 — 0.50% AmeriCredit Automobile Receivables Trust, Series 2006-B-G, Class A-4, FGIC insured, 5.21% 2013 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-A, MBIA insured, 5.55% 2014 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 World Omni Auto Receivables Trust, Series 2006-B, Class A-4, 5.12% 2012 USAA Auto Owner Trust, Series 2007-1, Class A-4, 5.55% 2013 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2005-1, Class A-5, MBIA insured, 5.08% 20113 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-1, 4.26% 20143 Chase Credit Card Owner Trust, Series 2003-4, Class B, 0.907% 20164 Citibank Credit Card Issuance Trust, Series 2008, Class A5, 4.85% 2015 Prestige Auto Receivables Trust, Series 2007-1, Class A-3, FSA insured, 5.58% 20143 RAMP Trust, Series 2003-RZ4, Class A-7, 4.79% 20334 RAMP Trust, Series 2003-RS11, Class A-I-7, 4.828% 2033 Morgan Stanley ABS Capital I Inc., Series 2004-NC3, Class M-1, 1.051% 20344 Residential Asset Securities Corp. Trust, Series 2001-KS3, Class A-I-6, 5.96% 2031 Residential Asset Securities Corp. Trust, Series 2003-KS6, Class A-2, 0.856% 20334 92 78 Residential Asset Securities Corp. Trust, Series 2003-KS8, Class A-I-6, 4.83% 2033 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 GE SeaCo Finance SRL, Series 2004-1, Class A, AMBAC insured, 0.557% 20193,4 CPS Auto Receivables Trust, Series 2006-A, Class 1-A-4, FSA insured, 5.33% 20123 CPS Auto Receivables Trust, Series 2007-TFC, Class A-2, XLCA insured, 5.25% 20133 Home Equity Asset Trust, Series 2004-2, Class M-1, 1.051% 20344 Cendant Timeshare Receivables Funding, LLC, Series 2005-1, Class A-1, FGIC insured, 4.67% 20173 CWABS, Inc., Series 2004-BC1, Class M-1, 1.006% 20344 Nissan Auto Lease Trust, Series 2008-A, Class A-3a, 5.14% 2011 Long Beach Acceptance Auto Receivables Trust, Series 2005-B, Class A-4, FSA insured, 4.522% 2012 Impac CMB Grantor Trust, Series 2004-6, Class 1-A-1, 1.056% 20344 Impac CMB Grantor Trust, Series 2004-6, Class M-2, 1.156% 20344 CarMax Auto Owner Trust, Series 2007-2, Class A-3, 5.23% 2011 70 70 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.19% Polish Government 5.25% 2014 Polish Government 6.375% 2019 Croatian Government 6.75% 20193 Province of Ontario, Series 1, 1.875% 2012 Australia and New Zealand Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 3.25% 20123 Hungarian Government 6.25% 2020 France Government Agency-Guaranteed, Société Finance 2.875% 20143 MUNICIPALS — 0.15% State of California, Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue Bonds (Federally Taxable Build America Bonds), Series 2010-S-1, 6.918% 2040 State of Maryland, Howard Hughes Medical Institute, Taxable Bonds, 3.45% 2014 State of Illinois, City of Chicago, O’Hare International Airport (Build America Bonds-Direct Payment), General Airport Revenue Bonds, Taxable Series 2010-B, 6.845% 2038 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 State of California, Various Purpose General Obligation Bonds (Federally Taxable), 7.95% 2036 MISCELLANEOUS — 0.03% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $13,727,826,000) Short-term securities — 3.40% Freddie Mac 0.21%–0.34% due 10/26/2010–5/27/2011 Bank of America Corp. 0.25%–0.29% due 10/27–11/15/2010 Ranger Funding Co. LLC 0.18% due 10/1/20103 Procter & Gamble Co. 0.25% due 10/19/20103 Procter & Gamble International Funding S.C.A. 0.19% due 10/8/20103 Fannie Mae 0.20%–0.285% due 10/13/2010–2/22/2011 Straight-A Funding LLC 0.22%–0.31% due 10/25–10/26/20103 NetJets Inc. 0.20%–0.21% due 10/4–10/20/20103 Federal Home Loan Bank 0.15%–0.18% due 10/1/2010–1/4/2011 U.S. Treasury Bill 0.153% due 11/12/2010 Private Export Funding Corp. 0.31% due 10/18/20103 Variable Funding Capital Company LLC 0.25% due 11/5/20103 Jupiter Securitization Co., LLC 0.27% due 1/4/20113 Coca-Cola Co. 0.22% due 12/3–12/8/20103 Johnson & Johnson 0.22% due 1/20/20113 John Deere Credit Ltd. 0.23% due 10/7/20103 Google, Inc. 0.20% due 11/17/20103 Federal Farm Credit Banks 0.25% due 7/8/2011 Total short-term securities (cost: $1,640,087,000) Total investment securities (cost: $43,060,264,000) Other assets less liabilities ) Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $377,174,000, which represented .78% of the net assets of the fund. This amount includes $355,215,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,777,391,000, which represented 3.69% of the net assets of the fund. 4Coupon rate may change periodically. 5Index-linked bond whose principal amount moves with a government retail price index. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The table on the next page presents the fund’s valuation levels as of September 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
